            Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                              )
 CHANDAN PANDA, et al.                        )
                                              )
                 Plaintiffs,                  )
                                              )
 v.                                           )        Civil Action No. 1:20-cv-1907 (KBJ)
                                              )
 CHAD F. WOLF, in his official                )
 capacity as Acting Secretary of              )
 Homeland Security, et al.                    )
                                              )
                 Defendants.                  )
                                              )

           DEFENDANTS’ RESPONSE TO COURT’S ORDER TO SHOW CAUSE

          The Court should transfer this case to Judge Mehta and relate it to Gomez v. Trump, 20-

cv-1419-APM. Under Federal Rule of Civil Procedure 42(a) and Local Civil Rules 40.5(a)(3),

40.5(a)(4), and 40.5(b)(3), the two cases involve common issues of fact, grow out of the same

event or transaction, and relate to the same subject matter. Transferring and relating this case to

Gomez is appropriate because, as this Court has recognized, both this case and Gomez challenge

the “suspension of H-1B visas” under Presidential Proclamation 10052, Proclamation

Suspending Entry of Aliens Who Present a Risk to the U.S. Labor Market Following the

Coronavirus Outbreak (Jun. 22, 2020) (“Labor Proclamation”). See Order. Moreover, given the

substantial overlap between Gomez and this case, Defendants submit that the most efficient use

of judicial resources would be for the parties to litigate the similar issues in these cases before

one court in this jurisdiction. 1 Thus, under Fed. R. Civ. P. 42(a) and LCvR 40.5(a)(3), 40.5(a)(4),


      1
      Defendants note that the earliest of the Labor Proclamation cases, Nguyen v. DHS, Civ.
A. No. 20-718, was also assigned to Judge Mehta. The Gomez plaintiffs acknowledged that
Nguyen was related to their action, see Civ. A. No. 20-1419, ECF No. 2, and Gomez was
         Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 2 of 7




40.5(b)(3) and 40.5(c), the Court should relate the instant case to Gomez and transfer the matter

to Judge Mehta. 2

                                         BACKGROUND

       The Plaintiffs are 174 Indian nationals who are H-1B employees and their derivative

beneficiaries. They challenge the implementation of Presidential Proclamations 10014 and 10052

(“COVID-19 Labor Proclamations”), which Plaintiffs allege the Defendant agencies have

interpreted to bar the processing and issuance of H-1B Visas. See Complaint, ECF No. 1,

¶¶ 1963–2019. Nevertheless, five other cases in this district also relate to the COVID-19 Labor

Proclamations: Nguyen v. DHS, No. 20-cv-718 (D.D.C. filed Mar. 12, 2020); Gomez v. Trump,

No. 20-cv-1419 (D.D.C. filed May 28, 2020); Mohammed v. Pompeo, No. 20-cv-1856 (D.D.C.

filed July 9, 2020); Aker v. Trump, No. 20-cv-1926 (D.D.C. filed July 16, 2020); and Fonjong v.

Trump, No. 20-cv-2128 (D.D.C. filed Aug. 5, 2020).

       The two earliest cases, Nguyen and Gomez, and the most recently filed case, Fonjong,

were all directly assigned to Judge Mehta. On August 3, 2020, Judge Mehta also determined that

Mohammed was related to Gomez. See Order, Mohammed v. Pompeo, No. 20-cv-1856 (APM),

slip op. at 1–2 (D.D.C. Aug. 3, 2020). On August 4, 2020, Judge Bates likewise determined that

Aker was related to Gomez. See Order, Aker v. Trump, No. 20-cv-1926 (JDB), slip op. at 2–4

(D.D.C. Aug. 4, 2020). Judge Mehta has set a status conference for August 7, 2020 to determine

how those cases before him should proceed. See Minute Order, Gomez v. Trump, No. 20-cv-1419



assigned to Judge Mehta in due course.
   2
      Alternatively, the Court can transfer the instant case to the Calendar and Case
Management Committee for reassignment.
                                               2
          Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 3 of 7




(D.D.C. Aug. 5, 2020), and Minute Order, Fonjong v. Trump, No. 20-cv-2128 (D.D.C. Aug. 5,

2020). These cases, among others, prompted this Court’s Order to Show Cause of July 30, 2020.

                                   STANDARD OF REVIEW

        The background rule in this district is that civil cases “shall be assigned to judges of this

court selected at random” in the manner specified in the local rules. LCvR 40.3(a). This rule

“guarantees fair and equal distribution of cases to all judges, avoids public perception or

appearance of favoritism in assignments, and reduces opportunities for judge-shopping.” Tripp v.

Executive Office of the President, 196 F.R.D. 201, 202 (D.D.C. 2000). Nevertheless, the related-

case rule provides an exception. See id. at 202. Under that exception, cases are related when they

either “(i) relate to common property, or (ii) involve common issues of fact, or (iii) grow out of

the same event or transaction or (iv) involve the validity or infringement of the same patent.”

LCvR 40.5(a)(3). Under Local Rule 40.5(c)(2), “[w]here the existence of related cases ... is

revealed after the cases are assigned, the judge having the later-numbered case may transfer that

case to the Calendar and Case Management Committee for reassignment to the judge having the

earlier case.” LCvR 40.5(c)(2).

                                          ARGUMENT

        This case should be related to Gomez because both cases challenge the COVID-19 Labor

Proclamations and involve duplicative claims. This is borne out by how a subclass of Gomez

plaintiffs seek to represent:

        United States employers with an approved nonimmigrant visa petition for an
        employee or potential employee in the H1-B … nonimmigrant visa categor[y];
        whose sponsored employee or potential employee’s work petition for
        nonimmigrant status has been approved for employment in the United States, and
        whose sponsored employee or potential employee is subject to the June
                                                 3
          Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 4 of 7




       Proclamation and will, as a result of the June Proclamation, be unable to enter the
       United States[.]

Civ. A. No. 20-1419, ECF No. 46 at ¶ 300(d). And both cases are brought pursuant to the

Administrative Procedure Act (“APA”) and ask for injunctive and declaratory relief setting aside

the COVID-19 Labor Proclamations to the extent that they prevent persons with approved H-1B

petitions from entering the United States to begin work with United States-petitioning employers

under an H-1B visa. Cf. McNeil v. Guthrie, 945 F.2d 1163, 1165–66 (10th Cir. 1991) (individual

suits for injunctive and declaratory relief cannot be brought where a class action with the same

claims exists). In short, the two cases involve similarly situated plaintiffs (with H-1B approvals),

overlapping defendants (cabinet secretaries), parallel claims (challenges to the COVID-19 Labor

Proclamations and on their being alleged ultra vires Executive actions), and many of the same

requested forms of relief (injunctive relief requiring officials to continue processing H-1B visas).

       Under these circumstances, the Plaintiffs cannot plausibly argue that this case and Gomez

are unrelated. See, e.g., Autumn Journey Hospice, Inc. v. Sebelius, 753 F. Supp. 2d 135, 140

(D.D.C. 2010) (deeming cases related that challenge the same regulation, observing “there is

substantial overlap in both the factual underpinning and the legal matters in dispute” in each

case). Both cases “involve common issues of fact”: challenges by H-1B beneficiaries to the

COVID-19 Labor Proclamations and purported agency responses thereto. LCvR 40.5(a)(3)(ii).

Both cases “grow out of the same event or transaction” for the same reasons. LCvR

40.5(a)(3)(iii). And there is little doubt that both cases relate to the same subject matter. LCvR

40.5(a)(4).




                                                 4
          Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 5 of 7




       Plaintiffs may disagree and attempt to distinguish Gomez because that case also involves

subclasses of other visa categories not directly related to H-1B beneficiaries. But a case “need not

present entirely identical factual issues and legal claims to be sufficiently related.” Comm. on

Judiciary v. McGahn, 391 F. Supp. 3d 116, 122 (D.D.C. 2019). Moreover, this same argument

proves Defendants’ larger point that whatever is decided in Gomez will invariably overlap with

the claims at issue here because Gomez includes, among other things, the same claims and issues

Plaintiffs raise in this matter. Here, both cases involve beneficiaries of H-1B petitions, raise APA

and ultra vires challenges to the same Presidential Proclamations, and include claims for similar

injunctive relief. Thus, even if each case has separate legal and remedial issues beyond these

shared concerns, allowing one court in this jurisdiction to consider both cases still improves

judicial economy.

       Regardless, how the other challenged visa categories at issue in Gomez might differ from

the H-1B program is irrelevant when the same defendants are implementing the same

Presidential Proclamations to administer the same sort of H-1B visas at issue in Gomez. Cf.

Millennium TGA, Inc. v. Comcast Cable Commc’ns LLC, 286 F.R.D. 8, 10–11 (D.D.C. 2012)

(relating cases where the plaintiff sought to enforce a subpoena seeking identity of alleged

copyright infringers where those same individuals were named as Doe defendants in the earlier

copyright action). That certain Gomez plaintiffs may assert different claims under other visa

programs as part of separate putative subclasses should not be part of the equation. Simply put,

there is no credible distinction between this case and Gomez.




                                                 5
           Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 6 of 7




                                       CONCLUSION

         Based on the foregoing, the Court should transfer this case for reassignment to Judge

Mehta.

Dated: August 6, 2020                     Respectfully submitted,

                                          ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          WILLIAM C. PEACHEY
                                          Director

                                          GLENN M. GIRDHARRY
                                          Assistant Director

                                          AARON S. GOLDSMITH
                                          Senior Litigation Counsel

                                       By: /s/ Joshua S. Press
                                          JOSHUA S. PRESS
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division
                                          Office of Immigration Litigation
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, DC 20044
                                          Phone: (202) 305-0106
                                          e-Mail: joshua.press@usdoj.gov

                                          Attorneys for Defendants




                                               6
          Case 1:20-cv-01907-KBJ Document 18 Filed 08/06/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I electronically filed the foregoing document with

the Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record.


DATED: August 6, 2020

                                  By: /s/ Joshua S. Press
                                      JOSHUA S. PRESS
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division




                                                  7
